





Exhibit 10.1




JOINT VENTURE AGREEMENT




This Joint Venture Agreement (the “Agreement”) made and entered into this 29th
day of December, 2011 (“Effective Date”), by and between DNP Mining LLLP, an
Arizona limited liability limited partnership (“DNP”) located at 42791 Mesa
Drive, Tacna, AZ 85352 and North Springs Resources Corp., a Nevada corporation
(“NSRS”) located at 200 S. Virginia, 8th Floor, Reno, Nevada, 89501.




WHEREAS, DNP owns one hundred percent (100%) of the interests in certain
unpatented mining claims that comprise those certain real properties known as
the Gold Star and One Arm Joe Properties, as more fully described in Schedule A
attached hereto (collectively the “Property”) and desires to form a joint
venture with NSRS (the “Joint Venture”) in order to conduct mineral exploration
activities on or about the Property, together with the subsequent right to
explore and mine for minerals on the Property; and,




WHEREAS, DNP is, and shall hereafter be, the owner and sole operator of the
Property and shall continue to conduct mineral exploration and extraction
activities on the Property, subject to the terms and conditions set forth in
this Agreement; and,




WHEREAS, upon paying the Phase 1 Work Commitment (as hereinafter defined), NSRS
shall acquire an Interest (the “Working Interest”) in the Property;




WHEREAS, these recitals are true and correct and are incorporated into this
Agreement by this reference; and,




NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, DNP and NSRS agree as follows:




AGREEMENT




1.

Purchase Grant.




1.1

NSRS shall supply funding to finance the exploration activities (“Phase 1”) of
the project on the Property, which shall amount to a total of five hundred
thousand dollars ($500,000) (the “Phase 1 Work Commitment”). NSRS shall supply
the Phase 1 Work Commitment as follows: (i) NSRS shall pay an initial payment of
one hundred thousand dollars ($100,000) (the “Initial Payment”) on or before
December 23, 2011 (the “Closing”), and (ii) NSRS shall pay the balance (the
“Balance”) of four hundred thousand dollars ($400,000) on or before January 6,
2012.  The Initial Payment will be deposited to DNP’s bank account as per
Schedule B and the Balance will be deposited to DNP’s Lawyers Trust Account as
per Schedule C. The entire Balance shall be used solely to fund exploration
activities on the Property. Upon payment in full of the Phase 1 Work Commitment,
NSRS shall acquire twenty percent (20%) of the Working Interest in the Property.
 If NSRS fails to pay the Balance by January 6, 2012, then NSRS shall forfeit
the Initial Payment and DNP shall retain one hundred percent (100%) of the
Working Interest in the Property.  Concurrently with the execution and delivery
of this Agreement, NSRS shall execute and deliver to DNP a Subscription
Agreement with respect to its proposed acquisition of twenty percent (20%) of
the Working Interest in the Property.




1.2

Within sixty (60) days of Phase 1 completion, DNP shall provide NSRS with a
report (the “Exploration Report”) issued from a geologist, which shall include
all results gathered from exploration activities conducted on the Property
during Phase 1. Upon receipt of the Exploration Report, NSRS shall have the
right to supply funding to finance phase two (the “Phase 2”) of the project on
the Property in the amount of three million  dollars ($3,000,000) (the “Phase 2
Work Commitment”) within sixty (60) days of receipt of the Exploration Report.
Upon payment in full of the Phase 2 Work Commitment within such sixty (60) day
period, NSRS shall acquire an additional fifteen percent (15%) of the Working
Interest in the Property for a total of thirty-five percent (35%) of the Working
Interest in the Property.  If; however, NSRS does not fund the entire Phase 2
Work Commitment within such sixty (60) day period, then (a) NSRS shall forfeit
the entire Phase I Work Commitment, NSRS’s twenty percent (20%) Working Interest
will revert to a ten percent (10%) interest in the Property, and (c) DNP shall
be the sole operator and owner of the Property and hold ninety percent (90%) of
the Working Interest in the Property.  Upon funding of the Phase 2 Work
Commitment, NSRS shall execute and deliver to DNP a Subscription Agreement with
respect to its acquisition of an additional thirty-five percent (35%) of the
Working Interest in the Property.  The Phase 2 Work Commitment shall consist of
the mining and leeching of the Property for the purpose of selling precious
metals obtained thereby to refineries and/or to end-users, together with any
activities in furtherance of or related thereto.  











--------------------------------------------------------------------------------










1.3

It is the intention of the parties that this Agreement creates a joint venture
by and between DNP and NSRS, and that this Agreement be treated for tax purposes
only, and for no other purpose, as a partnership under the Internal Revenue Code
of 1986, as amended (the “Code”).




1.4

Each party shall have the right to take and separately dispose of its portion of
the Working Interest’s share of mineral extraction in kind at the claim sites
(prior to treating or removal of extracted minerals or other materials) from the
Property being developed hereby.  The respective obligations and liabilities of
the parties shall be several, not joint or collective, and each party shall be
responsible only for its own obligations. DNP shall, within ninety (90) days
after the end of each calendar year, cause to be delivered to NSRS any and all
necessary documentation for NSRS to be able to file its tax return showing its
profits/losses from the operations of the Property.  




1.5

The Joint Venture shall hereinafter be known as NSRS-DNP Venture and the books
and records shall be maintained at the principal offices of DNP.




2.

Representations and Warranties.




2.1

DNP represents and warrants that it has not encumbered, mortgaged or conveyed
its interest in the Property, including but not limited to conveying any royalty
interest therein; and it has no knowledge of any pending litigation or other
claims challenging its rights and title to the Property.  




2.2

NSRS represents and warrants to DNP that it is in good standing under the laws
of the jurisdiction in which it is incorporated, and that it has all the
requisite power, right and authority to enter into this Agreement, to perform
its obligations under this Agreement, and to commit to this Agreement.  The
execution and delivery of this Agreement and the consummation of the
obligations, indemnities and payments provided herein have been duly and validly
authorized by all necessary corporate or company action on the part of each
party.

 

2.3

NSRS has timely made, to the best of its knowledge, all filings with the SEC
that it has been required to make under the Securities Act and the Exchange Act
(the “Public Reports”). Each of the Public Reports has complied in all material
respects with the applicable provisions of the Securities Act, the Exchange Act,
and/or regulations promulgated thereunder. None of the Public Reports, as of
their respective dates, contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements made therein
not misleading. There is no revocation order, suspension order, injunction or
other proceeding or law affecting the trading of NSRS’s common stock. NSRS
agrees to forever indemnify, hold harmless, and appear and defend against any
claim, right, or cause of action made against DNP arising out of or related to
the Public Reports.




3.

Area of Interest.  For purposes of this Agreement, the Area of Interest is
defined as the property boundary as set forth in the locations described in
Schedule A.  In the event additional claims are located around the margins of
the property by DNP, this Agreement will be terminated and a new agreement will
be constructed to add the new claims.




4.

Construction and Mining Activities.  Subject to the terms of this section 4, if
 DNP determines that it desires to commence mine construction activities for the
production of minerals from any part of the Property, building of access roads
to other portions of the property or adjacent properties, storage of waste
materials, tailings or ore products upon the property or otherwise cause
devaluation to the property, DNP shall use  standard industry practices to
ensure that any area contemplated for construction of processing facilities or
storage of waste upon the Property has been substantially tested to determine
the lack of ore or sub-ore grade material, and will be required to secure all
permits, obtain insurance and provide adequate bond with appropriate government
agencies to cover any and all reclamation costs before commencement of any of
the aforementioned construction activities.  




5.

Property Maintenance.  




5.1  

Subject to the additional requirements under Section 8 below, for so long as
this Agreement is in effect, DNP shall make such payments as are necessary to
keep the Property in good standing, including, but not limited to payment of any
government filings, fees or taxes relating to operations on the Property, and
satisfying any federal and state filing and bonding requirements for maintaining
the Property in good standing for at least one year after the termination of
this Agreement.











--------------------------------------------------------------------------------










5.2

Upon making any payment or filing to maintain the Property, DNP shall promptly
deliver to NSRS a copy of the documents that were filed and written evidence of
any payment that was made.  DNP shall satisfy all county, state and federal
requirements to maintain the Property in good standing and deliver to NSRS
written documentation of such satisfaction at least 30 days prior to the legal
deadline (whether required by statute, regulation, contract or otherwise) for
satisfying such requirement.  If NSRS has not received the documentation
required under this Section 5.2 within the prescribed time, NSRS may, but has no
obligation to, satisfy such requirement(s), and DNP shall promptly reimburse
NSRS for the amount of any payment made by NSRS, and any related costs, plus
twenty (20%) of the amount of those payments and costs.  NSRS’s rights under
this Section 5.2 shall not affect NSRS’s right to any other remedy for DNP’s
failure to maintain the Property in accordance with this Agreement.




6.

Reporting.  DNP shall provide to NSRS annual reports of all activities and
operations conducted on or in connection within the Property Area of Interest
pursuant to this Agreement, together with copies of all factual data generated
as a result of those activities or operations.  Those reports shall be provided
to NSRS by the 1st of December of each calendar year this Agreement is in
effect.  Each annual report shall include details of:  (i) the preceding year’s
activities, operations and expenditures with respect to the Property Area of
Interest; (ii) exploration and ore reserve data for the previous year; and (iii)
a summary of anticipated activities for the upcoming year.  The annual report
required to be delivered by December 1 of each year shall be accompanied by
digital factual data generated during the previous calendar year, to the extent
the data exists in such format.  Reports due pursuant to this Section 6 shall be
sent to:




North Springs Resources Corp.

200 S. Virginia, 8th Floor

Reno, Nevada, 89501




NSRS may change such address from time to time by written notice to DNP.




7.

Transfer of Interests, Assignments.  NSRS and DNP may assign or sell all or
parts of their interest under this Agreement to any third party (the “Assignee”)
without the consent of either party (but upon notice) provided that the Assignee
agrees to execute an acknowledgement to be bound by the terms hereof insofar as
each party’s rights hereunder are concerned.




8.

Standard of Conduct; Environmental Compliance.




8.1

DNP shall ensure that all activities conducted by, or on its behalf on the
Property, are in compliance with the laws and regulations of the United States
and any local governmental entity with jurisdiction over the Property or
activities thereon, including, but not limited to any laws or regulations
regarding environmental protection or reclamation of the Property. DNP shall
provide NSRS with satisfactory evidence of such compliance upon DNP’s receipt of
such document. All operations under this Agreement shall be conducted in a good
and workmanlike manner in accordance with generally accepted mining practices.




8.2

DNP shall provide to NSRS a copy of any permit application or other permitting
documents relating to activities or operations on the Property after submission
to the applicable government entity.  




8.3

Should any unpermitted discharge, leakage, spillage, repurchase, emission or
pollution of any type occur upon, to or from the Property or overlying surface
due to DNP’s activities or possession, DNP, at its sole expense, shall promptly
clean and restore the Property and overlying surface to standards equal to or
exceeding all standards adopted or required by any governmental body having
jurisdiction over the affected property.




9.

Audit and Inspection.  NSRS shall be entitled to enter the Property for purposes
of inspecting any of DNP’s operations, facilities or structures at reasonable
times, upon reasonable advance notice, provided that NSRS or its agents shall so
enter at its own risk and shall indemnify and hold DNP and its Affiliates
harmless against and from any and all loss, cost, damage, liability and expense
(including but not limited to reasonable attorneys fees and costs) by reason of
injury to NSRS or its agents or representatives, or damage to or destruction of
any property of DNP or its agents or representatives while on the Property, or
in such workings, facilities and structures, except to the extent that such
injury, damage, or destruction is a result, in whole or in part, of the
negligence of DNP.  NSRS shall have the right during regular business hours to
review and copy all of DNP’s files and documents relating to activities on the
Property.











--------------------------------------------------------------------------------










10.

Indemnities.  DNP shall fully indemnify, defend, repurchase and hold harmless
NSRS, its Affiliates and successors, and their agents, and employees from and
against all loss, costs, penalties, expense, damage and liability (including
without limitation, loss due to injury or death, reasonable attorneys fees,
expert fees and other expenses incurred in defending against litigation or
administrative enforcement actions, either pending or threatened), arising out
of or relating to any claim or cause of action relating in any way to
conditions, operations or other activities, whether known or unknown, at, or in
connection with, the Property (including, but not limited to, any environmental
conditions) created, existing or occurring prior to the date of this Agreement
or while this Agreement is in effect, or arising out of or resulting from
activities conducted by or on behalf of DNP, its Affiliates or Assigns, which
arise in whole or in part under any federal, state or local law, now existing or
hereafter enacted, adopted or amended, including, without limitation, any
statutory or common law governing liability to third parties for personal injury
or property damage.  This indemnity shall survive termination of this Agreement.




11.

General Provisions.




11.1

Notice.  All notices or other communications to either party shall be in writing
and shall be sufficiently given if (i) delivered in person, (ii) sent by
electronic communication, with confirmation sent by registered or certified
mail, return receipt requested, (iii) sent by registered or certified mail,
return receipt requested, or (iv) sent by overnight mail by a courier that
maintains a delivery tracking system.  Subject to the following sentence, all
notices shall be effective and shall be deemed delivered (i) if by personal
delivery, on the date of delivery, (ii) if by electronic communication, on the
date of receipt of the electronic communication, (iii) if by mail, on the date
of delivery as shown on the actual receipt, and (iv) if by overnight courier, as
documented by the courier’s tracking system.  If the date of such delivery or
receipt is not a business day, the notice or other communication delivered or
received shall be effective on the next business day (“business day” means a
day, other than a Saturday, Sunday or statutory holiday observed by banks in the
jurisdiction in which the intended recipient of a notice or other communication
is situated.)  A party may change its address from time to time by notice to the
other party as indicated above.  All notices to DNP shall be addressed to:




DNP Mining LLLP

P.O. Box 1412

Tacna, Arizona 85352




All notices to NSRS shall be addressed to:




North Springs Resources Corp.

200 S. Virginia, 8th Floor

Reno, Nevada, 89501




11.2

Inurement.  All covenants, conditions, indemnities, limitations and provisions
contained in this Agreement apply to, and are binding upon, the parties to this
Agreement, their heirs, representatives, successors and assigns.




11.3

Implied Covenants.  The only implied covenants in this Agreement are those of
good faith and fair dealing.  This Agreement is not intended to benefit any
third-party, nor any class of third-party beneficiaries.




11.4

Waiver.  No waiver of any provision of this Agreement, or waiver of any breach
of this Agreement, shall be effective unless the waiver is in writing and is
signed by the party against whom the waiver is claimed.  No waiver of any breach
shall be deemed to be a waiver of any other subsequent breach. Notwithstanding
the foregoing, each party irrevocably waives any right that he may have to
maintain any action for partition with respect to the Property.




11.5

Modification.  No modification, variation or amendment of this Agreement shall
be effective unless it is in writing and signed by all parties to this
Agreement.




11.6

Entire Agreement.  This Agreement sets forth the entire agreement of the parties
with respect to the transactions contemplated herein and supercede any other
agreement, representation, warranty or undertaking, written or oral, between DNP
and NSRS.




11.7

Memorandum.  A memorandum of this Agreement shall be recorded in the records of
Maricopa County, Arizona, promptly after execution of this Agreement.  











--------------------------------------------------------------------------------










11.8

Further Assurances.  Each of the parties agrees that it shall take from time to
time such actions and execute such additional instruments as may be reasonably
necessary or convenient to implement and carry out the intent and purpose of
this Agreement.




11.9

Construction.  The section and paragraph headings contained in this Agreement
are for convenience only, and shall not be used in the construction of this
Agreement.  The invalidity of any provision of this Agreement shall not affect
the enforceability of any other provision of this Agreement.




11.10

Currency.  All references to dollars herein shall mean United States dollars.




11.11

Governing Law.  This Agreement shall be governed by, interpreted and enforced in
accordance with the laws of the State of Nevada, without regard to its conflicts
of laws and provisions.




11.12

Dispute Resolution.  All disputes of every kind and nature between the parties
to this Agreement shall be resolved by mutual agreement of the parties.  Failing
such agreement, disputes shall be resolved by mediation and/or arbitration as
follows:  either party may demand such arbitration in writing within a
reasonable time after the dispute arises, which demand shall be submitted to the
party against whom relief is sought, and shall include a statement of the matter
and amount in controversy and a list of three (3) acceptable arbitrators.  In no
event shall the demand be made after the date when institution of legal or
equitable proceedings based upon such dispute would be barred by the applicable
statute of limitations.  Within five (5) business days after such demand the
other party shall respond to the demand in writing, and shall either choose an
arbitrator from those provided in the list, or propose an arbitrator.  If within
five (5) days after that response the parties cannot decide upon an arbitrator,
they each shall choose one (1) arbitrator who collectively shall choose a third
arbitrator, and that chosen arbitrator shall hear the parties’ dispute.  The
arbitrator shall initially attempt to facilitate a resolution of the matter
through mediation.  The costs of the mediation shall be borne equally by the
parties.  If, at any time during the course of the mediation, either the
arbitrator or any of the parties believe that a stalemate has been reached, the
arbitrator shall schedule a single-hearing arbitration, without any party being
entitled to pre-hearing discovery (other than a demand for, and exchange of, all
relevant documents, including invoices, receipts, change orders and
correspondence).  The arbitration costs and expenses of each party shall be
borne by the non-prevailing party.  Should a dispute arise as to whether or not
any dispute arising under the terms of this Agreement is subject to this
arbitration provision, the matter shall be decided by arbitration in the same
manner and with the same effect as all disputes arising out of this Agreement.
 All decisions of the arbitrator shall be final, binding, and non-appealable and
the arbitrator shall be entitled to render any decision as would be available in
law or equity.  Nothing herein shall prevent either of the parties from seeking
provisional remedies.




11.13

Waivers.  The failure of any party to seek redress for violation of or to insist
upon the strict performance of any covenant or condition of this Agreement shall
not prevent a subsequent act, which would have originally constituted a
violation, from having the effect of an original violation.




11.14

Rights and Remedies Cumulative.  The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive the right to use any or all other remedies.  Said
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance or otherwise




11.15

Severability.  If any provision of this Agreement or the application thereof to
any person or circumstance shall be invalid, illegal or unenforceable to any
extent, the remainder of this Agreement and the application thereof shall not be
affected and shall be enforceable to the fullest extent permitted by law.













[SIGNATURE PAGE FOLLOWS]











--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties have executed this Agreement as of the 29th day
of December, 2011.







DNP Mining LLLP










By: /s/ Pat Stojak                           

Name:

Pat Stojak

Title:

Managing Partner




North Springs Resources Corp.










By: /s/ Harry Lappa                       

Name:

Harry Lappa

Title:

CEO




 




















--------------------------------------------------------------------------------







SCHEDULE A







DNP Mining LLLP owns an undivided 100% interest in certain unpatented mining
claims situated in Yavapai County, Nevada, more particularly described as
follows:







CLAIM NAME

 

CLAIMANT’S NAME

 

LOCATION

 

NMC NUMBER

 

 

 

 

 

 

 

1941

 

DNP Mining LLLP

 

SEC 11, TWP 8 N, RNG 4 W

 

387054

1940

 

DNP Mining LLLP

 

SEC 11, TWP 8 N, RNG 4 W

 

387053

Gold Star

 

DNP Mining LLLP

 

SEC 2, TWP 8 N, RNG 4 W

 

390390

Gold Star 2

 

DNP Mining LLLP

 

SEC 2, TWP 8 N, RNG 4 W

 

394046

Gold Star 3

 

DNP Mining LLLP

 

SEC 3, TWP 8 N, RNG 4 W

 

394047

Gold Star 4

 

DNP Mining LLLP

 

SEC 3, TWP 8 N, RNG 4 W

 

410213

One Arm Joe 1

 

DNP Mining LLLP

 

SEC 11, TWP 8 N, RNG 4 W

 

390391

One Arm Joe 2

 

DNP Mining LLLP

 

SEC 11, TWP 8 N, RNG 4 W

 

390392

Eagle Eye

 

DNP Mining LLLP

 

SEC 1, TWP 8 N, RNG 4 W

 

410212

 

 

 

 

 

 

 





























--------------------------------------------------------------------------------







SCHEDULE B















































--------------------------------------------------------------------------------













SCHEDULE  C



















































